DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 16, 2011, has been entered.
Claims 1-2, 4, 8, 11-12, 20, and 22 are amended.
The applicant contends that Cox does not disclose the new material presently recited by claim 1 – namely, a workpiece transfer mechanism that “supports the workpiece…while the inspection system measures the…workpiece” (p. 10).
In response, the examiner disagrees with this characterization. Cox contemplates multiple embodiments pertaining to the means of supporting the workpiece during measurement. In some, Cox disposes the workpiece on a dedicated support, like in Figure 10; in others, Cox avails the arm of the transfer mechanism itself to bear the substrate, as shown by Figure 11. Paragraph [0067] attests that the measuring step “can be performed while the substrate W is positioned on the robot blade…of the robot.” 
Lastly, regarding the limitation specifying that “a portion of the measurement module is positioned inside of an internal space of the workpiece transfer chamber”: As detailed under the 112b rejections, below, the Office interprets “measurement module” as an abstract volume of space that can be arbitrarily taken to circumscribe the measurement region of the transfer chamber’s internal space.
The examiner, then, understands this embodiment of Cox to fully address the new material. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “mechanism” and “system,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “workpiece transfer mechanism” of claims 1, 6-7, and 11-12;
The “inspection system” of claims 1-2, 5, 8, and 11-19;
The “second inspection system” of claim 6;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The workpiece transfer mechanism (714) will be interpreted as a robot in accordance with paragraph [0142].
The inspection system (730) and the “second inspection system” will each be interpreted as a signal source (732) and a signal detector (740) in accordance with paragraph [0168].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 has been amended to recite a “measurement module” that is “coupled with the workpiece transfer chamber” and includes an “inspection system.” It should be noted that claim 1 is directed to an embodiment in which the transfer mechanism supports the workpiece during measurement. In this embodiment, though, the metes of the “measurement module” are indeterminate. For example, Figures 7D-G depict various embodiments in which the transfer mechanism holds the workpiece during measurement, yet nothing like a “measurement module” appears present. Although there do exist embodiments in which the measurement module is adequately defined – Figure 6B depicts the measurement module (616) as a chamber, for instance – these species are unelected. 
Because nothing like a chamber appears in the claimed embodiment, the structural recitations attributed to the measurement module are indefinite. For example, claim 1 specifies that said module “is positioned inside of an internal space of the workpiece transfer chamber” and includes a “measurement region located within a dedicated area of the internal space.” Exactly what structure constitutes the measurement module, and how does that structure extend into the internal space of the transfer chamber? Clarification is required. To advance prosecution, the examiner will interpret “measurement module” as denoting an abstract region that circumscribes the location of the inspection system.
Claims 8-10 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite. These claims continue to codify the non-elected embodiment in which a support mechanism bears the substrate during measurement. The amendments to claim 1 now direct the invention to the species in which the arm of the transfer mechanism supports the workpiece. As such, claims 8-10 and 12 directly contradict the claim from which they depend. Correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. In view of the amendments, the scope of claim 11 is now coextensive with the content of the final paragraph of claim 1. Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al., US 2007/0196011.
Claims 1, 7: Cox discloses a processing system, comprising: 
A plurality of processing modules (201-204), i.e., chambers, for the fabrication of electronic devices (Fig. 2);
A workpiece transfer module (110), i.e., a chamber, coupled with a plurality of processing modules;
Including a workpiece transfer mechanism (113), i.e., a robot [0035];
A measurement module including an inspection system (811) operable for measuring workpiece data (Fig. 11);
Wherein the inspection system includes a signal source (813) and a signal detector (812) [0062];
Wherein the transfer mechanism conveys a workpiece (W) to the measurement region and supports the workpiece during measurement of an attribute [0068]. 
Lastly, regarding the limitation specifying that “a portion of the measurement module is positioned inside of an internal space of the workpiece transfer chamber”: As detailed under the 112b rejections, above, the Office understands “measurement module” as an abstract volume of space that can be arbitrarily taken to circumscribe the measurement region of the transfer chamber’s internal space.
Claim 2: Cox measures chemical, material, and physical properties of the workpiece layers [0061]. 
Claim 3: The transfer module includes side ports enabling the transfer of the workpiece among the processing modules (Fig. 2). Cox outfits the modules for etching and film-forming [0038]. 
Claim 5: An operator can configure the system to inspect the workpiece before or after processing – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 11: Cox’s transfer robot positions a workpiece on its arm (113D) for engagement with the inspection system (Fig. 11). 
Claim 17: The inspection system includes a source emitting an optical signal and a detector which receives said signal, as reflected from the workpiece [0061].
Claim 18: The inspection system measures at least layer thickness [0061].
Claim 19: The inspection system avails at least the technique of reflectometry [0061]. 
Claim 20: The workpiece transfer chamber is maintained under a vacuum environment [0035]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Imahashi, US 5,695,564.
Claim 6: Cox does not teach a second transfer chamber. Imahashi, however, discloses a cluster tool comprising two transfer chambers (U2) coupled via a pass-through chamber (U3), whereby each transfer chamber connects to a processing chamber (U1) (Fig. 1). In addition, the pass-through chamber (U3) comprises a measurement region in which an inspection system (27) measures workpiece data (Fig. 4). As with Cox, Imahashi’s inspection system includes a signal source (27a) and a signal detector (27b) (9, 12-35). It would have been obvious to the skilled artisan to incorporate a second transfer chamber within Cox’s system to achieve the predictable result of augmenting throughput.  
Claims 21-23: Cox’s processing chambers are capable of executing each task enumerated by these claims – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Halliyal et al., US 6,642,066.
As shown by Figure 11, Cox appears to situate the inspection system (811) external to the transfer chamber. In supplementation, Halliyal describes an apparatus in which an inspection system (14, 16) is disposed within the confines of a chamber (10), thereby demonstrating the art-recognized suitability of the arrangement (9, 15-43; Fig. 1). To a skilled artisan, it would have been obvious to try this latter configuration, as choosing from a finite number of predictable solutions with a reasonable expectation of success remains within the sphere of ordinary skill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/     Primary Examiner, Art Unit 1716